Citation Nr: 9908111	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  92-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a skin disease.  

4.  Entitlement to service connection for alcohol abuse as 
secondary to the service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The veteran and N. S.  



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970 and from October 1970 to August 1976.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision of the 
RO.  

In November 1992, a hearing was held in Washington, D.C., 
before this Member of the Board.  

The Board has remanded this case on three occasions, most 
recently in April 1995.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran currently is not shown to have ulcerative 
colitis which was caused or aggravated by his service-
connected PTSD.  

3.  The veteran is shown to have current disability 
manifested by alcohol abuse which is the likely result of his 
service-connected PTSD.  

4.  The veteran currently is not shown to have hypertension 
which was caused or aggravated by his service-connected PTSD.  

5.  The veteran is not shown to have a current skin 
disability was present in service or was caused by a service-
connected disorder.



CONCLUSIONS OF LAW

1.  The veteran's ulcerative colitis is not due to disease or 
injury which was incurred in or aggravated by service; nor is 
it proximately due to or the result of his service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 (1998).  

2.  The veteran's disability manifested by alcohol abuse is 
proximately due to or the result of the service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 (1998).  

3.  The veteran's hypertension is not due to disease or 
injury which was incurred in or aggravated by service; nor 
may be it be presumed to have been incurred in service; nor 
is it proximately due to or the result of his service-
connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).  

4.  The veteran is not shown to have a skin disease due to 
disease or injury which was incurred in or aggravated by 
service; nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).



I.  Ulcerative colitis

The veteran's service medical records are entirely negative 
for evidence of ulcerative colitis.  The first evidence of 
the disorder was several years after service.  Indeed, the 
veteran does not allege that his ulcerative colitis was 
incurred in service.  Rather, he maintains that the 
ulcerative colitis was caused by his PTSD.  

It is clear from the medical evidence that the veteran 
suffers from chronic ulcerative colitis.  The first medical 
evidence discussing the etiology of his ulcerative colitis is 
a September 1996 opinion from a VA gastroenterologist.  The 
specialist noted that the etiology of ulcerative colitis was 
not definitely known but that, in early literature, it was 
considered a psychosomatic disorder.  This notion apparently 
had been dispelled.  The VA gastroenterologist stated that, 
although there was no evidence that stress or any specific 
psychiatric illness caused ulcerative colitis, the underlying 
psychiatric illness could "certainly influence the course of 
the disease, response to therapy and disease exacerbation."  

A second VA gastroenterologist reviewed the claim and agreed 
with the first specialist.  He stated that, in his 
experience, ulcerative colitis might first become manifest 
under severe stress and aggravated by stress.  He agreed that 
stress was not a cause of the disease and noted that it was 
impossible to sort out which manifestations of the disease 
could be attributed to the stress.  

In March 1998, the Board requested the opinion of a Veterans 
Health Administration (VHA) specialist.  The specialist 
acknowledged that the PTSD might exacerbate ulcerative 
colitis, but determined that it would be difficult to 
demonstrate.  The psychiatrist ultimately concluded that 
there was no convincing evidence in the medical literature or 
the veteran's records that his PTSD had directly caused or 
aggravated the ulcerative colitis.  

The Board first finds that the preponderance of the evidence 
is against any claim that the veteran's ulcerative colitis 
was caused by his service-connected PTSD.  The veteran has 
submitted no evidence of an etiological relationship between 
the two disorders.  The Board also finds that the evidence 
does not support his claim that the service-connected PTSD 
has aggravated his ulcerative colitis.  In doing so, the 
Board finds most persuasive the opinion of the VHA 
psychiatrist.  In light of the evidentiary record now before 
the Board, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
ulcerative colitis.  


II.  Alcohol abuse

The issue of service connection for alcohol abuse was raised 
by the veteran at his November 1992 Board hearing.  

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, compensation is 
payable to a veteran for disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, "but no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs."  The term 
"compensation" is defined as "a monthly payment made by 
the Secretary to a veteran because of service-connected 
disability, or to a surviving spouse, child, or parent of a 
veteran because of the service[-]connected death of the 
veteran occurring before January 1, 1957."  38 U.S.C.A. 
§ 101(13) (1998).  

In Barela v. West, 11 Vet. App. 280 (1998), the Court found 
that the Board had properly determined that the veteran was 
not entitled to compensation for abuse of alcohol or drugs.  
The Court, however, noted that the Board proceeded improperly 
to conclude that "[s]ervice connection for alcohol and drug 
abuse, claimed as secondary to service-connected [PTSD] with 
depression, is prohibited by law."  The Court noted that, 
because section 1110, by its terms, prohibits only the 
payment of "compensation" for disability due to alcohol and 
drug abuse, and does not bar an award of service connection, 
the Board went too far and thus erred in holding that an 
award of service connection for disability due to abuse of 
alcohol or drugs is precluded by 38 U.S.C.A. § 1110.  

Here, virtually every medical professional who has commented 
on the matter has attributed the veteran's alcohol abuse to 
his service-connected PTSD.  Indeed, in the most recent 
Supplemental Statement of the Case, the RO noted that 
requested VA opinion indicate that the veteran's alcoholism 
was part of his PTSD.  Nonetheless, the RO, as the Board had 
done in Barela, improperly determined that the grant of 
service connection for this condition was prohibited by law.  

As the evidence attributing the alcohol abuse to PTSD is 
essentially uncontradicted, the Board finds that the 
preponderance of the evidence supports the claim of secondary 
service connection for alcohol abuse.  


III.  Hypertension

The veteran's service medical records are entirely negative 
for any evidence of hypertension.  The first evidence of 
hypertension is in 1988, many years following his separation 
from service.  Indeed, the veteran's only contention in this 
regard is that his hypertension is secondary to his service-
connected PTSD.  

A March 1993 VA examination shows a diagnosis of essential 
hypertension.  The examiner noted that it was possibly due to 
a nonfunctional right kidney.  

In May 1995, the veteran was seen by a VA staff cardiologist.  
It was reported that the veteran seemed to have had systemic 
hypertension for a while which had been both systolic and 
diastolic.  The cardiologist stated that it was "felt likely 
that his PTSD and alcohol abuse [might have] contribute[d] to 
his systemic hypertension, at least, partly."  

In May 1997, a VA staff cardiologist examined the veteran.  
It was opined that the veteran's PTSD and chronic alcoholism 
might have contributed to his systemic hypertension, but not 
all of the time.  The cardiologist stated that the veteran 
had not developed clinically significant end-organ 
involvement.  His renal function was within normal range.  

In May 1998, the Board requested the opinion of a VHA 
specialist.  The specialist acknowledged that the PTSD might 
exacerbate hypertension, but determined that it would be 
difficult to demonstrate.  The psychiatrist ultimately 
concluded that there was no convincing evidence in the 
medical literature or the veteran's records that his PTSD 
directly caused or aggravated hypertension.  

Once again, the Board first finds that the preponderance of 
the evidence is against any claim that the veteran's 
hypertension was caused by his service-connected PTSD.  The 
veteran has submitted no evidence of an etiological 
relationship between the two disorders.  The Board also finds 
that the preponderance of the evidence does not support his 
claim that the service-connected PTSD has aggravated his 
hypertension.  In doing so, the Board finds most persuasive 
the opinion of the VHA psychiatrist.  

In light of the evidentiary record now before the Board, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for hypertension.  


IV.  Skin disease

The veteran's service medical records are entirely negative 
for evidence of a skin rash.  The veteran's only contention 
concerning this issue is that the medications he takes for 
his service-connected PTSD causes a skin rash.

Indeed, the veteran did suffer a skin rash in November 1988 
which was attributed to Tegretol.  The Tegretol, however, was 
discontinued, and the skin rash resolved without residuals. 

At his hearing, the veteran and his witness testified that 
the veteran's skin rash continues occasionally on his back.  
There is no medical evidence supporting the testimony.  
Indeed, a March 1993 VA skin examination revealed no skin 
rash.  

Although the veteran did have a skin rash in November 1988, 
there is no subsequent medical evidence of the rash.  In the 
absence of medical evidence of a current skin disability due 
to or aggravated by a service-connected disorder, the Board 
must find that the preponderance of the evidence is against 
the claim of service connection for a skin disorder.  



ORDER

Service connection for ulcerative colitis is denied.

Secondary service connection for alcohol abuse is granted.

Service connection for hypertension is denied.  

Service connection for a claimed skin disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

